




EXECUTIVE EMPLOYMENT AGREEMENT
THIS IS AN EMPLOYMENT AGREEMENT (“Agreement”), effective June 1, 2012,
(“Effective Date”) between Crown Holdings, Inc., (“Crown” and, with its
subsidiaries, the “Company”), and Gerard Gifford (the “Executive”).
Background
WHEREAS, the Executive is currently employed by the Company.
WHEREAS, the Company desires to assure itself of the continued employment of the
Executive with the Company and to encourage his continued attention and
dedication to the best interests of the Company, including but not limited to
Crown Americas, Inc. (“Crown Americas”) and Crown Packaging Europe GMBH (“CPE”).
WHEREAS, the Executive desires to remain and continue in the employment of the
Company in accordance with the terms of this Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and intending to be legally bound hereby, the parties agree as follows:
Terms
1.
Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:



1.1.    “Board” shall mean the Board of Directors of Crown.


1.2.    “Cause” shall mean the termination of the Executive's employment with
the Company as a result of:


(a)the Executive's willful failure to perform such services as may be reasonably
delegated or assigned to the Executive by the Board, the Chairman of the Board,
Crown's Chief Executive Officer or any other executive to whom the Executive
reports;


(b)the continued failure by the Executive to devote his full-time best effort to
the performance of his duties under the Agreement (other than any such failure
resulting from the Executive's incapacity due to physical or mental illness);


(c)the breach by the Executive of any provision of Sections 6, 7 and 8 hereof;


(d)the willful engaging by the Executive in misconduct which is materially
injurious to the Company, monetarily or otherwise; or


(e)the Executive's conviction of, or a plea of nolo contendere to, a felony or a
crime involving moral turpitude.


1.3.    “Change in Control” shall mean any of the following events:

1

--------------------------------------------------------------------------------






(a)    a “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned, directly or indirectly, by the stockholders
of Crown in substantially the same proportions as their ownership of stock of
Crown, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Crown representing 50%
or more of the combined voting power of Crown's then outstanding securities; or


(b)    during any period of 2 consecutive years, individuals who at the
beginning of such period constitute the Board and any new director (other than a
director designated by a person who has entered into an agreement with Crown to
effect a transaction described in Section 1.3(a), Section 1.3(c) or Section
1.3(d) hereof) whose election by the Board or nomination for election by Crown's
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof; or


(c)    Crown merges or consolidates with any other corporation, other than in a
merger or consolidation that would result in the voting securities of Crown
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 75% of the combined voting power of the voting
securities of Crown or such surviving entity outstanding immediately after such
merger or consolidation; or


(d)    the complete liquidation of Crown or Crown sells or otherwise disposes of
all or substantially all of Crown's assets.


1.4.    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


1.5.    “Good Reason” shall mean:


(a)    the assignment to the Executive, without the Executive's express written
approval, of duties or responsibilities, inconsistent, in a material respect,
with the Executive's title and position on the date of a Change in Control or a
material reduction in the Executive's duties, responsibilities or authority from
those in effect on the date of a Change in Control;


(b)    a reduction by the Company in the Executive's Base Salary (as defined in
Section 4.1 below) or in the other compensation and benefits, in the aggregate,
payable to the Executive hereunder, or a material adverse change in the terms or
conditions on which any such compensation or benefits are payable as in effect
on the date of a Change in Control;


(c)    following a Change in Control, the Company's failure, without the express
consent of the Executive, to pay the Executive any amounts otherwise vested and
due hereunder or under any plan or policy of the Company;


(d)    a relocation of the Executive's primary place of employment, without the
Executive's express written approval, to a location more than 20 miles from the
location at which the Executive performed his duties on the date of a Change in
Control; or

2

--------------------------------------------------------------------------------






(e)    the failure or refusal of Crown's Successor (as defined in Section 13
below) to expressly assume this Agreement in writing, and all of the duties and
obligations of the Company hereunder in accordance with Section 13.


1.6.    “Short-Term Disability” shall mean the temporary incapacity of the
Executive that, as determined by the Board in a uniformly-applied manner,
renders the Executive temporarily incapable of engaging in his usual executive
function and as a result, the Executive is under the direct care and treatment
of a physician who certifies to such incapacity.


1.7.    “Total Disability” shall mean that a qualified physician designated by
the Company has determined that the Executive:


(a)    is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or


(b)    is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.


2.Position and Duties. The Company agrees to continue to employ the Executive
and the Executive hereby agrees to continue to be employed by the Company, upon
the terms, conditions and limitations set forth in this Agreement. The Executive
shall serve as the Company's President-European Division (or in such other
position as agreed to by the parties), with the customary duties, authorities
and responsibility of such position of a publicly-traded corporation and such
other duties, authorities and responsibility (a) as have been agreed upon by the
Company and the Executive or (b) as may from time to time be delegated to the
Executive by the Board, the Chairman of the Board, Crown's Chief Executive
Officer or any other executive to whom the Executive reports as are consistent
with such position. The Executive agrees to perform the duties and
responsibilities called for hereunder to the best of his ability and to devote
his full time, energies and skills to such duties, with the understanding that
he may participate in charitable and similar activities and may have business
interests in passive investments which may, from time to time, require portions
of his time, but such activities shall be done in a manner consistent with his
obligations hereunder.


3.Term. The Executive's employment under this Agreement shall commence on the
Effective Date and unless sooner terminated as provided in Article 5 shall
continue for a period of one year (the “Initial Term”). Except as otherwise
provided herein, unless either party gives written notice to the other party at
least 30 days before any anniversary of the Effective Date that the term
hereunder shall not be extended beyond its then term (a “Nonrenewal Notice”),
the term of the Agreement shall automatically be extended for an additional one
year period from each anniversary, subject to the same terms, conditions and
limitations as applicable to the Initial Term unless amended or terminated as
provided herein (the “Renewal Term”). For purposes of this Agreement, the
Initial Term and all subsequent Renewal Terms shall be collectively referred to
as the “Term” of the Agreement.

3

--------------------------------------------------------------------------------






4.Compensation and Benefits.


4.1.    Base Salary. The Company shall pay to the Executive for the performance
of his duties under this Agreement an initial base salary of $440,000 U.S.
dollars per year (the “Base Salary”), payable in accordance with the Company's
normal payroll practices. Thereafter, the rate of the Executive's Base Salary
will be reviewed and adjusted as appropriate in accordance with the Company's
regular compensation review practices. Effective as of the date of any such
increase, the Base Salary so increased shall be considered the new Base Salary
for all purposes of this Agreement.


4.2.    Incentive Bonus. During the Term, in addition to Base Salary, for each
calendar year ending during the Term, the Executive shall participate in, and
shall have the opportunity to receive a bonus in an amount to be determined in
accordance with, the Company's existing incentive bonus plan or any successor
bonus plan, and any other bonus or incentive plan, program or arrangement
established by the Company for the benefit of its executive officers (the
“Incentive Bonus Payment”).


4.3.    Employee Benefits. During the Term, the Executive shall be eligible to
participate in the applicable employee benefit plans, programs and policies of
Crown Americas (or other applicable affiliate as agreed to by the parties) that
are now or hereafter made available to its salaried personnel generally, as such
plans, programs and policies may be in effect from time to time, in each case to
the extent that the Executive is eligible under the terms of such plans,
programs and policies and the Executive's participation therein is not
duplicative of other benefits provided by the Company. The Executive shall also
be eligible to participate in Crown's Senior Executive Retirement Plan (the
“SERP”) and Crown's 2006 Stock-Based Incentive Compensation Plan, and any other
equity-based incentive plans as maintained by Crown from time to time for the
benefit of senior executives.


4.4.    Vacation. The Executive shall be entitled to vacation in accordance with
the Company's vacation policy.


4.5.    Automobile. During the Term, the Company shall make an automobile
available to the Executive in accordance with and subject to the conditions of
its applicable automobile policy or practices as in effect from time to time.


4.6.    Reimbursement of Expenses. During the Term, the Company will reimburse
the Executive in accordance with the Company's expense reimbursement policy as
in effect from time to time for expenses reasonably and properly incurred by him
in performing his duties, provided that such expenses are incurred and accounted
for in accordance with the policies and procedures presently or hereinafter
established by the Company.


4.7.    Short-Term Disability. In the event that the Executive incurs a
Short-Term Disability, the Executive shall be entitled to six months of Base
Salary and incentive payments, payable in accordance with the Company's normal
payroll practices, provided that all payments under this provision shall be
reduced dollar-for-dollar by any other short-term disability benefits the
Executive is entitled to under any other Company-sponsored short-term disability
plan or arrangement and shall cease as of the earliest of the Executive's
cessation of Short-Term Disability, the occurrence of Total Disability, death or
the first day of the month following the month in which the Executive attains
age 65 (the “Normal Retirement Date”).

4

--------------------------------------------------------------------------------






4.8.    Medical Examination Benefit. During the Term, the Executive shall be
entitled to reimbursement for actual costs incurred, up to $2,500 per calendar
year, for medical examinations.


5.Termination.


5.1.    Death. The Executive's employment under this Agreement shall terminate
immediately upon the Executive's death, and the Company shall have no further
obligations under this Agreement, except to pay to the Executive's estate (or
his beneficiary, as may be appropriate) (a) any Base Salary earned through his
date of death, to the extent theretofore unpaid, (b) a pro-rated Incentive Bonus
Payment equal to the product of (i) the target Incentive Bonus Payment for the
year of termination multiplied by (ii) a fraction, the numerator of which is the
number of completed days in the year of termination during which the Executive
was employed by the Company and the denominator of which is 365, and provided
that such amount will be paid in the normal course and shall only be paid if the
Executive would have become entitled to such amount if he had not terminated his
employment, and (c) such retirement and other benefits earned and vested (if
applicable) by the Executive as of the date of his death under any employee
benefit plan of the Company in which the Executive participates, including
without limitation all vested benefits due under the SERP and other retirement
plans, all of the foregoing to be paid in the normal course for such payments
and in accordance with the terms of such plans.


5.2.    Disability. If the Executive is unable to perform his duties under this
Agreement because of a Total Disability, the Company may terminate the
Executive's employment by giving written notice to the Executive. Such
termination shall be effective as of the date of such notice and the Company
shall have no further obligations under this Agreement, except to pay to the
Executive (a) any Base Salary earned through the date of such termination, to
the extent theretofore unpaid, (b) Total Disability benefits as described below,
(c) a pro-rated Incentive Bonus Payment equal to the product of (i) the target
Incentive Bonus Payment for the year of termination multiplied by (ii) a
fraction, the numerator of which is the number of completed days in the year of
termination during which the Executive was employed by the Company and the
denominator of which is 365, and provided that such amount will be paid in the
normal course and shall only be paid if the Executive would have become entitled
to such amount if he had not terminated his employment, and (d) such retirement
and other benefits earned and vested (if applicable) by the Executive as of the
date of his termination under any employee benefit plan of the Company in which
the Executive participates, including without limitation all vested benefits due
under the SERP and other retirement plans, all of the foregoing to be paid in
the normal course for such payments and in accordance with the terms of such
plans. In the event that the Executive incurs a Total Disability, the Executive
shall be entitled to an annual disability benefit equal to 75% of his Base
Salary, payable in accordance with the Company's normal payroll practices,
provided that all payments under this provision shall be reduced
dollar-for-dollar by Social Security disability benefits and any other long-term
disability benefits the Executive is entitled to under any other
Company-sponsored long-term disability plan or arrangements and shall cease as
of the earliest of the Executive's cessation of Total Disability, death or
attainment of his Normal Retirement Date.

5

--------------------------------------------------------------------------------






5.3.    Retirement. The Executive's voluntary termination of employment at a
time when he is eligible to begin receiving retirement benefits under the Crown
Cork & Seal Company, Inc. Pension Plan shall be treated as a retirement
termination under this Agreement. Unless Section 5.7 is applicable, upon such
termination, the Company shall have no further obligations under this Agreement,
except to pay to the Executive (a) any Base Salary earned through the date of
the Executive's retirement, to the extent theretofore unpaid, (b) a pro-rated
Incentive Bonus Payment equal to the product of (i) the target Incentive Bonus
Payment for the year of termination multiplied by (ii) a fraction, the numerator
of which is the number of completed days in the year of termination during which
the Executive was employed by the Company and the denominator of which is 365,
and provided that such amount will be paid in the normal course and shall only
be paid if the Executive would have become entitled to such amount if he had not
terminated his employment, and (c) such retirement, incentive and other benefits
earned and vested (if applicable) by the Executive as of the date of his
retirement under any employee benefit plan of the Company in which the Executive
participates, including without limitation all vested benefits due under the
SERP and other retirement plans, all of the foregoing to be paid in the normal
course for such payments and in accordance with the terms of such plans.


5.4.    Voluntary Termination. At any time during the Term, upon 30 days'
written notice to the Company, the Executive may voluntarily terminate his
employment with the Company. Unless Section 5.7 is applicable, upon such
termination the Company shall have no further obligations under this Agreement
except to pay to the Executive (a) any Base Salary earned to the date of the
Executive's termination of employment, to the extent theretofore unpaid, (b) a
pro-rated Incentive Bonus Payment equal to the product of (i) the target
Incentive Bonus Payment for the year of termination multiplied by (ii) a
fraction, the numerator of which is the number of completed days in the year of
termination during which the Executive was employed by the Company and the
denominator of which is 365, and provided that such amount will be paid in the
normal course and shall only be paid if the Executive would have become entitled
to such amount if he had not terminated his employment, and (c) such retirement
and other benefits earned by the Executive and vested (if applicable) as of the
date of his termination under the terms of any employee benefit plan of the
Company in which the Executive participates, including without limitation all
vested benefits due under the SERP and other retirement plans, all of the
foregoing to be paid in the normal course for such payments and in accordance
with the terms of such plans.


5.5.    Termination For Cause. The Board may terminate the Executive's
employment and the Company's obligations under this Agreement at any time for
Cause by giving written notice to the Executive. The Company's required notice
of termination shall specify the event or circumstances that constitute Cause.
Executive's termination shall be effective as of the date of such notice. Upon
termination of the Executive's employment for Cause, the obligations of the
Company under this Agreement shall terminate, except for the obligation to pay
to the Executive (a) any Base Salary earned through the date of such
termination, to the extent theretofore unpaid, and (b) such retirement and other
benefits earned and vested (if applicable) by the Executive as of such
termination under any employee benefit plan of the Company in which the
Executive participates, including all payments due under retirement plans, all
of the foregoing to be paid in the normal course for such payments and in
accordance with the terms of such plans.

6

--------------------------------------------------------------------------------






5.6.    Involuntary Termination by the Company without Cause Prior to a Change
in Control. The Company may terminate the Executive's employment without Cause
at any time during the Term, upon thirty (30) days' written notice; provided
that during such notice period, the Company, in its absolute discretion, may
relieve the Executive of all his duties, responsibilities and authority with
respect to the Company and restrict the Executive's access to Company property.
For purposes of this Section 5.6, the Company's delivery of a Nonrenewal Notice
to the Executive shall be treated as termination without Cause on the last day
of the then current Term. If the Company so terminates the Executive's
employment without Cause at any time other than the 12-month period following a
Change in Control, the Company's obligations under this Agreement shall
terminate except for the Company's obligation to pay to the Executive the
following: (a) any Base Salary earned through the date of the Executive's
termination of employment, to the extent theretofore unpaid, (b) a pro-rated
Incentive Bonus Payment equal to the product of (i) the target Incentive Bonus
Payment for the year of termination multiplied by (ii) a fraction, the numerator
of which is the number of completed days in the year of termination during which
the Executive was employed by the Company and the denominator of which is 365,
and provided that such amount will be paid in the normal course and shall only
be paid if the Executive would have become entitled to such amount if he had not
terminated his employment, (c) a lump-sum payment equal to the Executive's Base
Salary, provided, however that if the Executive is a “Specified Employee,” as
that term is defined in Section 409A of the Code, any payments under this
clause, if so required, shall be made on the date that is six months and one day
after the date of the Executive's termination hereunder and (d) such retirement
and other benefits earned by the Executive and vested (if applicable) as of the
date of his termination under the terms of any employee benefit plan of the
Company in which the Executive participates, including without limitation all
vested benefits due under the SERP and other retirement plans all of the
foregoing to be paid in the normal course for such payments and in accordance
with the terms of such plans. In no event shall the payment in clause (c) be
included for purposes of the SERP in Executive's “Compensation,” as that term is
defined therein.


5.7.    Involuntary Termination by the Company or by the Executive for Good
Reason Following a Change of Control. If the Company terminates the Executive's
employment without Cause during the 12-month period following a Change in
Control, or the Executive voluntarily terminates his employment for Good Reason
during the 12 months following a Change in Control, the Company's obligations
under this Agreement shall terminate except for the Company's obligation to pay
to the Executive the following: (a) any Base Salary earned through the date of
the Executive's termination of employment, to the extent theretofore unpaid, (b)
a lump-sum payment equal to three times the sum of the Executive's Base Salary
and average Incentive Bonus Payment paid or payable to the Executive for the
three completed years prior to the year of such termination, (c) such retirement
and other benefits earned by the Executive and vested (if applicable) as of the
date of his termination under the terms of any employee benefit plan of the
Company in which the Executive participates, including without limitation all
vested benefits due under the SERP and other retirement plans, all of the
foregoing to be paid in the normal course for such payments and in accordance
with the terms of such plans, and (d) all outstanding stock options and
restricted stock held by the Executive shall become immediately vested and such
stock options shall become exercisable and shall remain exercisable for a period
of 30 days or such longer period as provided under the terms of such option.
Each of the payments described in (a) and (b) above shall be made within 30 days
of the Executive's termination of employment; provided, however that if the
Executive is a Specified Employee, such payments, if so required, shall be made
on the date that is six months and one day after the date of the Executive's
termination hereunder. In no event shall the payment in clause (b) be included
for purposes of the SERP in Executive's “Compensation,” as that term is defined
therein.

7

--------------------------------------------------------------------------------






5.8.    Mitigation. The Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall any profits, income or earnings or other benefits from any
source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of Executive hereunder.


6.Confidential Information. Except as required in the performance of his duties
to the Company under this Agreement, the Executive shall not, during or after
the Term of this Agreement, use for himself or others, or disclose to others,
any confidential information including without limitation, trade secrets, data,
know-how, design, developmental or experimental work, Company relationships,
computer programs, proprietary information bases and systems, data bases,
customer lists, business plans, financial information of or about the Company or
any of its affiliates, customers or clients, unless authorized in writing to do
so by the Board or Crown's Chief Executive Officer, but excluding any
information generally available to the public or information (except information
related to the Company) which Executive possessed prior to his employment with
the Company. The Executive understands that this undertaking applies to the
information of either a technical or commercial or other nature and that any
information not made available to the general public is to be considered
confidential. The Executive acknowledges that such confidential information as
is acquired and used by the Company or its affiliates is a special, valuable and
unique asset. All records, files, materials and confidential information
obtained by Executive in the course of his employment with the Company are
confidential and proprietary and shall remain the exclusive property of the
Company or its affiliates, as the case may be.


7.Return of Documents and Property. Upon the termination of Executive's
employment from the Company, or at any time upon the request of the Company,
Executive (or his heirs or personal representative) shall deliver to the Company
(a) all documents and materials containing confidential information relating to
the business or affairs of the Company or any of its affiliates, customers or
clients and (b) all other documents, materials and other property belonging to
the Company or its affiliates, customers or clients that are in the possession
or under the control of Executive.


8.Noncompetition. By and in consideration of the salary and benefits to be
provided by the Company hereunder, including the severance arrangements set
forth herein, and further in consideration of the Executive's exposure to the
proprietary information of the Company, the Executive agrees, unless the
Executive requests in writing to the Board, and is thereafter authorized in
writing to do so by the Board, that (a) during his employment under this
Agreement, and (b)(i) for the one year period following the termination of
employment prior to a Change in Control or (ii) the two year period following
the termination of employment following a Change in Control, the Executive shall
not directly or indirectly, own, manage, operate, join, control or participate
in the ownership, management, operation or control of, or be employed or
otherwise connected in any manner with, including without limitation as a
consultant, any business which at any relevant time during said period directly
or indirectly competes with the Company or any of its affiliates in any country
in which the Company does business. Notwithstanding the foregoing, the Executive
shall not be prohibited during the non-competition period described above from
being a passive investor where he owns not more than five percent of the issued
and outstanding capital stock of any publicly-held company. The Executive
further agrees that during said period, the Executive shall not, directly or
indirectly, solicit or induce, or attempt to solicit or induce, any employee of
the Company to terminate employment with the Company or hire any employee of the
Company.

8

--------------------------------------------------------------------------------






9.Enforcement. The Executive acknowledges that (i) the Executive's work for the
Company has given and will continue to give him access to the confidential
affairs and proprietary information of the Company; (ii) the covenants and
agreements of the Executive contained in Sections 6, 7 and 8 are essential to
the business and goodwill of the Company; and (iii) Crown would not have entered
into this Agreement but for the covenants and agreements set forth in Sections
6, 7 and 8. The Executive further acknowledges that in the event of his breach
or threat of breach of Sections 6, 7 or 8 of this Agreement, the Company, in
addition to any other legal remedies which may be available to it, shall be
entitled to appropriate injunctive relief and/or specific performance in order
to enforce or prevent any violations of such provisions, and the Executive and
the Company hereby confer jurisdiction to enforce such provisions upon the
courts of any jurisdiction within the geographical scope of such provisions.


10.Notices. All notices and other communications provided for herein that one
party intends to give to the other party shall be in writing and shall be
considered given when mailed or couriered, return receipt requested, or
personally delivered, either to the party or at the addresses set forth below
(or to such other address as a party shall designate by notice hereunder):


If to the Company:
Crown Holdings, Inc.
One Crown Way
Philadelphia, PA 19154
Attention: Chief Executive Officer


If to the Executive, notice shall be sent to the Executive's address on file
with the Company.
11.
Amendments. This Agreement may be amended, modified or superseded only by a
written instrument executed by both of the parties hereto.



12.Binding Effect. This Agreement shall inure to the benefit of and shall be
binding upon the Company and the Executive and their respective heirs,
executors, personal representatives, successors and permitted assigns.


13.Assignability. This Agreement shall not be assignable, in whole or in part,
by either party, without the prior written consent of the other party, provided
that (i) this Agreement shall be binding upon and shall be assigned by Crown to
any person, firm or corporation with which Crown may be merged or consolidated
or which may acquire all or substantially all of the assets of Crown, or its
successor (“Crown's Successor”), (ii) Crown shall require Crown's Successor to
expressly assume in writing all of Crown's obligations under this Agreement and
(iii) Crown's Successor shall be deemed substituted for Crown for all purposes
of this Agreement.

9

--------------------------------------------------------------------------------






14.Arbitration. Except as provided in Section 9 of this Agreement, any
controversy or claim arising out of or relating to this Agreement or the breach
thereof shall be settled by arbitration in Philadelphia, Pennsylvania in
accordance with the rules of the American Arbitration Association, and judgment
upon any award so rendered may be entered in any court having jurisdiction
thereof. The determination of the arbitrator(s) shall be conclusive and binding
on the Company and the Executive, and judgment may be entered on the
arbitrator(s)' award in any court having jurisdiction.


15.Governing Law. Except to the extent such laws are superseded by Federal laws,
this Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
without reference to principles of conflict of laws.


16.Entire Agreement. This Agreement contains the entire Agreement between the
parties relative to its subject matter, superseding all prior agreements or
understandings of the parties relating thereto. In the event of any conflict
between this Agreement and the terms of any benefit plan or any other agreement,
the terms of this Agreement will control.


17.Waiver. Any term or provision of this Agreement may be waived in writing at
any time by the party entitled to the benefit thereof. The failure of either
party at any time to require performance of any provision of this Agreement
shall not affect such party's right at a later time to enforce such provision.
No consent or waiver by either party to any default or to any breach of a
condition or term in this Agreement shall be deemed or construed to be a consent
or waiver to any other breach or default.


18.Withholding of Taxes. All payments made by the Company to the Executive under
this Agreement shall be subject to the withholding of such amounts, if any,
relating to tax, and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.


19.Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 6, 7, 8, 9, 13, 14 and 17, (and the
other provisions of this Agreement to the extent necessary to effectuate the
survival of Sections 6, 7, 8, 9, 13, 14 and 17), shall survive termination of
this Agreement and any termination of the Executive's employment hereunder.


20.Invalidity of Portion of Agreement. If any provision of this Agreement or the
application thereof to either party shall be invalid or unenforceable to any
extent, the remainder of this Agreement shall not be affected thereby and shall
be enforceable to the fullest extent of the law. If any clause or provision
hereof is determined by any court of competent jurisdiction to be unenforceable
because of its scope or duration, the parties expressly agree that such court
shall have the power to reduce the duration and/or restrict the scope of such
clause or provision to the extent necessary to permit enforcement of such clause
or provision in reduced or restricted form.

10

--------------------------------------------------------------------------------






21.Compliance with Code Section 409A. Notwithstanding anything else to the
contrary in this Agreement, all reimbursements, including, without limitation,
for medical related expenses, business expenses, legal fees and/or taxes shall
be paid to the Executive as soon as practicable after submission of proper
documentation of claims, but no later than December 31 of the year following the
year during which the expense or fee was incurred.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
Crown Holdings, Inc.
/s/ John W. Conway
John W. Conway
Chairman of the Board, President
and Chief Executive Officer




Executive
/s/ Gerard Gifford
Gerard Gifford



11